Citation Nr: 0902005	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  08-17 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for a skin condition, to 
include dermatitis and urticaria.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The veteran had active service from July 1979 to September 
1979, from March 1989 to June 1989 and from March 1990 to 
October 1991. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cheyenne, Wyoming, that denied the benefit sought on 
appeal.  The veteran appealed that decision, and the case was 
referred to the Board for appellate review.  The veteran 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge (VLJ) in December 2008.  A transcript of 
that proceeding is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has asserted that he has a chronic skin condition 
manifested by urticaria and dermatitis as a result of his 
period of active service.

The veteran's service treatment records are void of evidence 
of a skin condition.  In 1997, during a VA consultation with 
Dr. Hogarty, chronic urticaria and dermatitis were noted.  
Examination showed numerous urticarial lesions, predominantly 
on the upper extremities.  The examiner's diagnosis was 
chronic urticaria, but no etiology was determined.  The 
examiner suggested referral and suggested that the veteran 
have his thyroid checked. 

To date, the veteran has not undergone a comprehensive VA 
examination regarding his skin condition.  The opinions on 
record are not sufficient to adjudicate the issues before the 
Board, i.e. whether the condition for which the veteran seeks 
service connection at least as likely as not began during 
service or is related to service.  As such, a comprehensive 
VA examination and opinion is required in this case.  
Assistance by VA includes obtaining a medical opinion when 
such an opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159(c)(4) (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
and inquire as to whether he has had any 
treatment for his skin condition since 
1997.  If the veteran indicates that he 
has received any pertinent treatment, the 
RO/AMC should obtain and associate those 
records with the claims file. 

2.  The RO/AMC should make arrangements to 
afford the veteran a dermatological 
examination.  The claims folder should be 
made available to and be reviewed by the 
examiner.  All indicated tests should be 
performed.  Thereafter, the examiner 
should state whether it is at least as 
likely as not that any skin condition had 
its onset during service or is related to 
any incident of service, including as a 
result of his being in the Persian Gulf.  
The rationale for all opinions expressed 
should be set forth.

3.  When the requested development has 
been completed the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




